Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                    CASE NO.: 18-CV-61047

  UNITED STATES OF AMERICA,

                 Plaintiff,

         v.

  US STEM CELL CLINIC, LLC, a Florida
  limited liability company,
  US STEM CELL, INC., a Florida profit
  corporation, and
  KRISTIN C. COMELLA and
  THEODORE GRADEL, individuals,

                 Defendants.

      DEFENDANTS US STEM CELL CLINIC, LLC, US STEM CELL, INC. AND
    KRISTIN C. COMELLA’S STATEMENT OF UNDISPUTED MATERIAL FACTS
          IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56.1(f), Defendants US

 Stem Cell Clinic, LLC, US Stem Cell, Inc., and Kristin C. Comella (collectively, “Defendants”),

 by their undersigned attorneys, file their Statement of Undisputed Material Facts in Support of

 their Motion for Summary Judgment, and state:

        1.      In 2010, certain of Defendants’ employees and independent contractors—all

 licensed healthcare professionals—began offering the stem cell surgical procedure (the “SVF

 Surgical Procedure”) to patients in the United States. See Declaration of Kristin Comella (dated

 Mar. 10, 2019) (“Comella Decl.”), filed herewith, at ¶ 2.




                                                 1
Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 2 of 7



 I.     Defendants’ SVF Surgical Procedure

        2.      Defendants’ employees and independent contractors—licensed healthcare

 professionals—perform the SVF Surgical Procedure on a patient during a single outpatient

 procedure at a US Stem Cell Clinic, LLC Florida-based surgical clinic. Id. at ¶ 4.

        3.      During the Defendants’ SVF Surgical Procedure, the healthcare professional

 collects a patient’s stromal vascular fraction (“SVF”), which is naturally occurring in a patient’s

 own adipose tissue, and relocates the SVF back into the same patient. Id. at ¶ 5 & Exh. A attached

 thereto.

        4.      During the SVF Surgical Procedure, the performing healthcare professional collects

 the patient’s SVF cells, using a technique called “tumescent liposuction”—which permits the

 liposuction of the SVF, along with the fat tissue that contains it, through use of local, rather than

 general, anesthesia. Id. at ¶ 6 & Exh. A attached thereto.

        5.      The healthcare professional then uses surgical tools, including collagenase enzymes

 and a centrifuge device, to isolate the SVF cell population by removing adipocyte (fat) cells and

 other components of the adipose tissue. Id. at ¶ 7 & Exh. A attached thereto.

        6.      The collagenase enzymes do not create a new or entirely unrelated cell when

 compared to the pre-collagenase SVF cell. See Excerpts from the Deposition of Dr. Carolyn Yong

 (dated Feb. 21, 2019)) at 153:3–22, attached hereto as Exhibit 3 to the Declaration of Todd H.

 Halpern in Support of Defendants’ Motion for Summary Judgment (dated Mar. 11, 2019)

 (“Halpern Decl.”), filed herewith; id., Exh. 2 (Rebuttal Expert Report of Dr. Elliot Lander (dated

 Jan. 22, 2019)) at 4 (“the collagenase enzyme effects [sic] only the collagen matrix of the adipose

 tissue that holds the three cell fractions of adipose (stromal, vascular, and adipocyte (fat) cells)




                                                  2
Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 3 of 7



 together . . . critically, the collagenase does not present any residual toxicity or damage to the SVF

 cells and is removed prior to subsequent relocation of the SVF back into the patient”).

        7.      The centrifuge device that the healthcare professional uses during the SVF Surgical

 Procedure does not change or alter the individual SVF cells. See Halpern Decl., Exh. 3 (Excerpts

 from the Deposition of Dr. Carolyn Yong (dated Feb. 21, 2019)) at 167:6–9 (centrifuge is used to

 “separate . . . select cellular components of the adipose tissue and the structural components of the

 adipose”); see also id., Exh. 2 (Rebuttal Expert Report of Dr. Elliot Lander (dated Jan. 22, 2019))

 at 5 (“[T]he centrifuge tool helps ensure that the small part of the organ (i.e., the SVF) is available

 for relocation back into the patient’s body during the SVF Procedure. The centrifugation process

 does not result in anything being added back into the patient that was not already existing in the

 patient’s body.”).

        8.      The healthcare professional performing the SVF Surgical Procedure then suspends

 the patient’s SVF in a sterile saline solution, at which point it is relocated back into the patient’s

 body. Comella Decl., ¶ 8 & Exh. A attached thereto.

        9.      Before removal and isolation, the patient’s SVF is comprised of stromal and

 vascular cells, including adipose stem cells (mesenchymal stem cells), hematopoietic stem cells,

 pericytes, endothelial/progenitor cells, white blood cells, and fibroblasts, among other cells.

 Halpern Decl., Exh. 1 (Dr. Carolyn Yong’s Expert Report (Dec. 21, 2018)) at 4, 11; id., Exh. 2

 (Dr. Elliot Lander’s Rebuttal Expert Report (Jan. 22, 2019)) at 5, 10–11.

        10.     After removal and isolation, the patient’s SVF is comprised of stromal and vascular

 cells, including adipose stem cells (mesenchymal stem cells), hematopoietic stem cells, pericytes,

 endothelial/progenitor cells, white blood cells, and fibroblasts, among other cells—with only the

 adipocyte (fat) cells removed. Halpern Decl., Exh. 1 (Dr. Carolyn Yong’s Expert Report (Dec.



                                                   3
Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 4 of 7



 21, 2018)) at 4, 11; id., Exh. 2 (Dr. Elliot Lander’s Rebuttal Expert Report (Jan. 22, 2019)) at 5,

 10–11.

          11.    The SVF cells are HCT/Ps. See Halpern Decl., Exh. 1 (Expert Report of Dr.

 Carolyn Yong (dated Dec. 21, 2018)) at 6 (“Adipose derived stromal vascular fraction (SVF), such

 as the USSCC SVF Product, is an HCT/P. . . .”); id., Exh. 2 (Rebuttal Expert Report of Dr. Elliot

 Lander (dated Jan. 22, 2019)) at 2.

 II.      Defendants’ Interactions with the FDA

          12.    The FDA did not communicate with Defendants regarding the SVF Surgical

 Procedure from the time when the procedure was first offered to patients in the United States until

 2015. Comella Decl., at ¶ 9.

          13.    In 2015, the FDA conducted an inspection of US Stem Cell Clinic, LLC over the

 course of six different visits. Id. at ¶ 10.

          14.    On December 7, 2015, the FDA issued Dr. Comella an FDA Form 483. Id. at ¶ 11.

          15.    Dr. Comella provided a written response to the FDA Form 483 on December 28,

 2015. Id. at ¶ 12.

          16.    In 2017, the FDA inspected US Stem Cell Clinic, LLC over the course of seven

 visits. Id. at ¶ 13.

          17.    The FDA issued Dr. Comella another FDA Form 483 on May 11, 2017. Id. at ¶ 14.

          18.    Dr. Comella provided a written response to the FDA Form 483 on May 16, 2017.

 Id. at ¶ 15.

          19.    On August 24, 2017, the FDA issued Dr. Comella a Warning Letter. Id. at ¶ 16.

          20.    Dr. Comella responded to the FDA’s Warning Letter on August 29, 2017. Id. at

 ¶ 17.



                                                 4
Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 5 of 7



        21.    Defendants sent a follow-up response to the Warning Letter through their attorneys

 on September 29, 2017. Id. at ¶ 18.

        22.    FDA filed the instant action against Defendants and Theodore Gradel on May 9,

 2018. Dkt. No. 1.

 Dated: March 11, 2019                      Respectfully submitted,


                                            /s/ Isaac J. Mitrani
                                            Isaac J. Mitrani
                                            Florida Bar No. 348538
                                            Loren H. Cohen
                                            Florida Bar No. 303879
                                            MITRANI, RYNOR,
                                            ADAMSKY & TOLAND, P.A.
                                            301 Arthur Godfrey Road, Penthouse
                                            Miami Beach, FL 33140
                                            Tel.: 305-358-0050
                                            Fax: 305-358-0050
                                            imitrani@mitrani.com
                                            lcohen@mitrani.com
                                            dbitran@mitrani.com
                                            ctenn@mitrani.com
                                            miamidocketing@mitrani.com

                                            Todd A. Harrison (admitted pro hac vice)
                                            Todd H. Halpern (admitted pro hac vice)
                                            Stephen R. Freeland (admitted pro hac vice)
                                            Mary M. Gardner (admitted pro hac vice)
                                            Venable LLP
                                            600 Massachusetts Avenue NW
                                            Washington, DC 20001

                                            Attorneys for Defendants US Stem Cell Clinic, LLC,
                                            US Stem Cell, Inc., Kristin C. Comella and Theodore
                                            Gradel




                                               5
Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 6 of 7



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 11, 2019, a true and correct copy of the foregoing
 Defendants’ Statement of Undisputed Facts in Support of their Motion for Summary Judgment
 and all accompanying declarations and exhibits thereto was filed with the Clerk of the Court via
 CM/ECF and the CM/ECF system will send a notice of electronic filing to all counsel and parties
 of record listed on the Service List Below.


                                                    /s/ Isaac J. Mitrani
                                                    Isaac J. Mitrani
                                                    Florida Bar No. 348538
                                                    MITRANI, RYNOR,
                                                    ADAMSKY & TOLAND, P.A.
                                                    301 Arthur Godfrey Road, Penthouse
                                                    Miami Beach, FL 33140
                                                    Tel.: 305-/358-0050
                                                    Fax: 305/358-0050
                                                    imitrani@mitrani.com
                                                    dbitran@mitrani.com
                                                    ctenn@mitrani.com
                                                    miamidocketing@mitrani.com

                                                    Attorneys for Defendants US Stem Cell
                                                    Clinic, LLC, US Stem Cell, Inc., Kristin C.
                                                    Comella and Theodore Gradel




                                                6
Case 0:18-cv-61047-UU Document 45 Entered on FLSD Docket 03/11/2019 Page 7 of 7



                                         SERVICE LIST

  Roger J. Gural                                     James A. Weinkle
  Trial Attorney                                     Assistant United States Attorney
  Consumer Protection Branch                         Office of the United States Attorney
  United States Department of Justice                99 N.E. 4th Street, Suite 300
  P.O. Box 386                                       Miami, FL 33132
  Washington, DC 20044                               james.weinkle@usdoj.gov
  Roger.gural@usdoj.gov
                                                     Counsel for United States of America
  Counsel for United States of America

  Of Counsel:

  Rebecca K. Wood
  Chief Counsel
  Food and Drug Administration

  Perham Gorji
  Deputy Chief Counsel for Litigation

  Michael D. Helbing
  Associate Chief Counsel for Enforcement
  United States Dept. of Health and Human Services
  Office of the General Counsel
  White Oak 31, Room 4426A
  10903 New Hampshire Avenue
  Silver Spring, MD 20993-0002




                                              7
